Citation Nr: 1709749	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  14-07 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation for posttraumatic stress disorder (PTSD), rated as 50 percent from November 7, 2011, and as 70 percent from August 18, 2015.  

2.  Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent from March 31, 2011, and 40 percent from April 29, 2015.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active military service from November 2005 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012, November 2013, January 2014, August 2015, and January 2016 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In her March 2014 and August 2015 substantive appeals, the Veteran requested a videoconference hearing before the Board.  Following a pre-hearing discussion, the Veteran's attorney submitted a March 2017 motion withdrawing the Veteran's increased rating claims as well as requesting waiver of the hearing request, if she were to be granted entitlement to TDIU benefits sought on appeal.  Given the favorable nature of the Board's decision herein, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  In a written statement received in March 2017, prior to the promulgation of a Board decision, the Veteran indicated that she wished to withdraw the issues of entitlement to an initial evaluation for PTSD, rated as 50 percent from November 7, 2011, and as 70 percent from August 18, 2015, and entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent from March 31, 2011, and 40 percent from April 29, 2015.

2.  With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in her favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude her from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to an initial evaluation for PTSD, rated as 50 percent from November 7, 2011, and as 70 percent from August 18, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for the withdrawal of the issue of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent from March 31, 2011, and 40 percent from April 29, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

3.  The criteria for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Appeals

The Board may dismiss any appeal that fails to allege specific errors of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In her March 2014 and August 2015 substantive appeals, the Veteran, respectively, perfected an appeal as to the issues of entitlement to an initial evaluation for PTSD, rated as 50 percent from November 7, 2011, and as 70 percent from August 18, 2015, and entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent from March 31, 2011, and 40 percent from April 29, 2015.  However, in a March 2017 motion, prior to the promulgation of a Board decision, the Veteran requested to withdraw her appeal as to these issues.  Thus, the Board finds these issues are no longer for appellate consideration.

TDIU

As an initial matter, the Board is taking action favorable to the Veteran by granting entitlement to TDIU.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16.

As an initial matter, the Board finds that the schedular criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) are met during the appeal period.  The Veteran's service-connected disabilities consist of PTSD, currently rated as 70 percent disabling; degenerative disc disease of the lumbar spine, currently rated as 40 percent disabling; and tinnitus, currently rated as 10 percent disabling.  The total combined rating for his service-connected disabilities is 10 percent from June 8, 2010; 20 percent from March 31, 2011; 60 percent from November 7, 2011; 70 percent from April 29, 2015; and 80 percent from August 18, 2015.  38 C.F.R. §§ 4.16(a), 4.25. 

The Veteran asserts that her service-connected disabilities collectively prevent her from obtaining and maintaining gainful employment.  Evidence of record detailed that the Veteran last worked full time in December 2013 and held jobs in merchandising and security since separation from service in 2010.  She was shown to have a high school education and to have received in-service training in security forces, psychology, and criminal justice.  

While the Board is cognizant that the Veteran has received treatment for ovarian cancer in 2014 and has been awarded disability benefits from the Social Security Administration based on that nonservice-connected disability, it is clear that the Veteran's multiple service-connected conditions (both physical and psychiatric), collectively, negatively impact her employability and affect several critical functions.  In fact, in an April 2015 VA examination report, the examiner noted that the Veteran's service-connected lumbar spine degenerative disc disease impacted her ability to work, limiting her ability to do jobs requiring bending, lifting, sitting, and standing.  

In addition, in a May 2015 VA treatment record, the Veteran indicated that her service-connected PTSD made it extremely difficult for her to work, take care of things at home, and get along with other people.  In a December 2015 VA examination report, the examiner commented that the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was further noted that the Veteran's PTSD was treated with ongoing medication management and psychotherapy, including symptoms such as difficulty in establishing and maintaining effective work and social relationships as well as difficulty in adapting to stressful circumstances, including work or a work like setting.

In view of the totality of the evidence, including the Veteran's current medical findings detailing the severity of her service-connected disabilities, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities,  and the findings in the April 2015 and December 2015 VA examination reports of record, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with her educational/training background and employment history, as likely as not preclude her from securing and following any substantially gainful occupation (either physical or sedentary). 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The appeal of entitlement to an initial evaluation for PTSD, rated as 50 percent from November 7, 2011, and as 70 percent from August 18, 2015, is dismissed.

The appeal of entitlement to an increased evaluation for degenerative disc disease of the lumbar spine, rated as 10 percent from March 31, 2011, and 40 percent from April 29, 2015, is dismissed.

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


